UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6657



JOHN POWHATAN KIRBY,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, Magistrate
Judge. (CA-04-579-7)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Powhatan Kirby, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Powhatan Kirby, a Virginia prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).         An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge     issues    a   certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)     (2000).    A    prisoner   satisfies      this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional      claims   are   debatable    and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Kirby has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We deny Kirby’s pending motion to strike testimony from

the record.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED


                                      - 2 -